Citation Nr: 0323771	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


The propriety of the assignment of a 10 percent disability 
evaluation for dysthymia based on a grant of service 
connection.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



REMAND

The veteran had active military service from June 1977 to 
January 1978 and from June 1983 to June 1993.

In August 2002, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  
Specifically, a VA psychiatric examination was requested in 
order to determine the level of severity of the veteran's 
service-connected dysthymia.  Accordingly, two VA 
examinations were conducted in June and July 2003.  The 
development requested has been completed, and the veteran has 
not waived RO consideration of this evidence.  Pursuant to a 
recent decision by the Federal Circuit Court of Appeals, the 
case must be remanded to the RO for review of the evidence in 
the first instance.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran was asked to identify the penal 
institution in which she was incarcerated and the dates of 
her incarceration so that any medical records pertaining to 
her service connected dysthymia could be obtained.  In 
January 2003, the Board contacted the veteran requesting this 
information.  However, the veteran has not provided any 
information regarding her incarceration.  

The Board notes that this is an initial rating case.  In the 
March 1994 rating action, the RO granted service connection 
for dysthymia and assigned a 10 percent disability 
evaluation.  As the veteran disagreed with the assignment of 
the initial 10 percent rating, consideration should be given 
to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Contact the veteran and ask her to 
identify the penal institution in which 
she was incarcerated, the name under 
which she was incarcerated, and her dates 
of incarceration.  Thereafter, make 
arrangements with the penal institution 
identified to obtain the treatment 
records for service-connected dysthymia.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

3.  The RO should readjudicate claim of 
the propriety of the assignment of the 
assignment of an initial 10 percent 
disability rating for dysthymia based on 
a grant 10-service connection, with 
consideration of Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

4.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




